DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitations “shaping the body into a shape associated with a crystal” (see claim 14), “a bottom portion of the body” inserted into the cap (see claim 18 and claim 19, lines 4-5), and the applicator being “adjustable” (see claim 19, line 3) do not have an antecedent basis in the specification.

Claim Objections
Claims 2, 4, 9, 13, 16, 18 and 19 are objected to because of the following informalities:  
In regard to claim 2, on line 2, “as” should be “has”.
In regard to claim 4, on line 1, “dispenser” should be deleted.
In regard to claim 9, on line 1, “dispenser” should be deleted.
In regard to claim 13, on line 3, “the crystal” should be “semi-precious stone or crystal”.
In regard to claim 16, on line 2, “method” should be “dispenser” (see claim 17).
In regard to claim 18, on line 2, “disposer” should be “dispenser”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin (U.S. Patent 8,210,347).
In regard to claim 1, McLaughlin discloses a container for dispensing perfume (see column 3, line 14) wherein the container comprises a body 104 formed from a precious metal stone (see column 3, line 55, i.e., body 104 may be adorned with a precious metal stone and thereby the container is considered to be “formed from a precision metal stone”) and a “bottom” cap 102.
In regard to claim 2, the container body has a hexagonal cross-section (see column 2, line 59).
In regard to claim 4, a dispenser (not shown, see, for example, the abstract) is inserted into, i.e., attached, to the container body.

Claims 1, 8-10, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somogyi (U.S. Patent 5,125,521).

In regard to claim 8, as discussed above, the body 1, 2 is formed from a crystal and has a void 11, 21 formed therein.
In regard to claim 9, a dispenser 8 (see Figure 5) is attached to the container body.
In regard to claim 10, the dispenser is inserted into the void 11, 21 and is held in place by a friction fit, at least to some degree.
In regard to claim 13, Somogyi discloses a method of selecting a body 1, 2 formed from crystal, forming a void 11, 21 in the crystal wherein the void has an open end 22 and inserting a dispenser 8 at least partially into the open end.
In regard to claim14, the shape of the body is considered to be “associated with a crystal”.
In regard to claim 18, a bottom cap 3 is provided into which a portion 80 of the dispenser and a bottom portion 6 of the body are inserted (see column 3, lines 26-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Somogyi.

In regard to claims 3-5, as discussed above, Somogyi discloses a container body 1, 2 having a void 11, 21 frictionally securing a dispenser 8 therein.  Although the Somogyi reference does not disclose the container body is made from semi-precious stone, the reference does disclose the body may be formed from crystal or “a different superior material” (see column 3, lines 50-54).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the body can be made from a wide variety of materials, including a semi-precious stone, without effecting the overall operation of the device, especially since the Applicant has not placed any criticality on the body being formed from a semi-precious stone (as evidenced by the specification and claims defined the body as being made from either crystal or semi-precious stone) and the Somogyi reference does not limit the type of “superior material” that may be used to make the body.
In regard to claims 6, 7, 11, 12, 16 and 17, although the Somogyi reference does not disclose the dispenser 8 includes a roller ball or spray applicator, the examiner takes official notice that such perfume dispensers are commonly equipped with such applicators in order to enable the user to more easily apply the perfume.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the dispenser 8 can include 
In regard to claims 19 and 20, as discussed above, the Somogyi reference discloses a crystal container 1, 2 having a void therein, a dispenser in the void (which can obviously include an applicator) and a bottom cap 3 as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kolb and Spender references are cited as being directed to the state of the art as teachings of other containers for holding perfume dispensers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





DJW
8/14/21


/DAVID J WALCZAK/Primary Examiner, Art Unit 3754